DIRECT DIAL: 212-451-2333 Email: swolosky@olshanlaw.com February 5, 2009 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-3628 Attn: Peggy Kim Re: Agilysys, Inc. Amendment No. 1 to Schedule 14A Filed by Ramius Value and Opportunity Master Fund Ltd, et al Filed December 16, 2008 File No. 000-05734 Agilysys, Inc. Schedule 14A filed by Ramius Value and Opportunity Master Fund Ltd, et al Filed February 2, 2009 File No. 000-05734 Dear Ms.
